DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 - “the end cap” line 3, “said first opening in the lubricant reservoir” lines 13-14 and “said primer pump” line 16, lacks antecedent basis.
	Claim 8 - “the interior” in line 2 lacks antecedent basis.  In line 3, “said opening” is unclear because it is unclear which previously recited “opening” is being referred to.
Claim 11 - in line 5, it is unclear which previously set forth “opening” is being referred to by “said opening”, because a plurality of different openings have been previously set forth in claim 11 and claim 1.
Allowable Subject Matter

Claims 1, 2 and 5-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   the prior art does not teach or fairly suggest a lube distribution apparatus including a main body, lubricant reservoir, injector tip, openings, fluid passageways and a primer purge pump with the primer purge pump having a purge bulb covering an inlet opening and an outlet opening as claimed.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 8,475,422 teaches a sperm collection device but does not teach a device including a primer purge pump with a purge bulb covering the opening as claimed.  US Patent Application Publication 2004/0127766 and US patent 7,163,508 teach stimulation devices having a lubrication pump, but does not teach a device including a primer purge pump with a purge bulb covering the opening as claimed. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791